

THE SECURITIES OFFERED HEREBY HAVE NOT
BEEN  AND  WILL  NOT  BE  REGISTERED  WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN
EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF THE SECURITIES ACT OF
1933,   AS   AMENDED,   AND   THE   RULES   AND REGULATIONS PROMULGATED
THEREUNDER (THE "1933 ACT)
 
US $50,000
 
PROPELL CORPORATION
6% CONVERTIBLE REDEEMABLE NOTE
 
DUE JUNE 23, 2012
 
WHEREAS, Propell Corporation (the “Company”) originally issued a promissory note
in the amount of $100,000.00 to Joseph W. Abrams on June 23,  2010; and
 
WHEREAS, Joseph W. Abrams assigned $50,000.00 of this note to the Tripod Group,
LLC on June 23, 2011; and
 
WHEREAS, Propell Corporation and the Tripod Group, LLC desire to amend and
restate the $50,000 portion of the $100,000 promissory note purchased from
Joseph W. Abrams;
 
NOW THEREFORE, the parties agree as follows:
 
FOR VALUE RECEIVED, the Company promises to pay to the order of Tripod Group,
LLC and its authorized successors and permitted assigns ("Holder"), the
aggregate principal face amount of Fifty Thousand Dollars Exactly (U.S.
$50,000.00) on June 23, 2012 ("Maturity Date") and to pay interest on the
principal amount outstanding hereunder at the rate of 6% per annum commencing on
June 23, 2011.  Interest will be paid to the Holder in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note.  The principal of, and interest on, this Note are payable at 250 E.
Wisconsin Avenue, Milwaukee, WI 53202, initially, and if changed, last appearing
on the records of the Company as designated in writing by the Holder hereof from
time to time.  The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
The forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer.  Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.
 
This Note is subject to the following additional provisions:
 
1.         This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.


2.         The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.
 
3.         This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities
laws.  Any attempted transfer to a non-qualifying party shall be treated by the
Company as void.  Prior to due present- ment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary.  Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.
 
4.         (a)       The Holder of this Note is entitled, at its option at any
time, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock")
without restrictive legend of any nature, at a conversion price ("Conversion
Price") for each share of Common Stock equal to 65% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau Bulletin
Board on which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future ("Exchange") for any of the five
trading days includ- ing the day upon which a Notice of Conversion is received
by the Company, provided (i) such Notice of Conversion is delivered by fax or
other electronic means to the Company between the hours of 4 P.M. Eastern
Standard or Daylight Savings Time and 8 P.M. Eastern Standard or Day- light
Savings Time, or (ii) the trading day on which a Notice of Conversion is
received by the Company provided such Notice of Conversion is delivered by fax
or other electronic means to the Company between the hours of 4 P.M. Eastern
Standard or Daylight Savings Time and 8 P.M. Eastern Standard or Daylight
Savings Time.   The Conversion Price may be adjusted downward if, within 3
business days of the transmittal of the Notice of Conversion to the Com- pany,
the Common Stock has a closing bid which is 5% or lower than that set forth in
the Notice of Conversion. Such conversion shall be effectuated by the Company
delivering the shares of Common Stock to the Holder within 3 business days of
receipt by the Company of the Notice of Conversion.  Once the Holder has
received such shares of Common Stock, the Holder shall sur- render this Note to
the Company, executed by the Holder evidencing such Holder's intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank, together with any resolutions of the Company’s board
of directors held by the Holder or its counsel authorizing the issuance of any
additional shares.  Accrued but unpaid interest shall be subject to
conversion.  No fractional shares or scrip representing fractions of shares will
be is- sued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. Notwithstanding the foregoing, the Holder may not
convert any portion of the principal or accrued interest under this Note for 60
days, unless the sales volumes of the Company’s Com- mon Stock exceeds $5,000
per day for at least 3 consecutive days in which case Holder may sell shares
equal to 20% of such consecutive days trading volume.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)       Interest on any unpaid principal balance of this Note shall be paid at
the rate of 6% per annum.  Interest shall be paid by the Company in Common Stock
("Interest Shares").  The Holder may, at any time, send in a Notice of
Conversion to the Company for In- terest Shares based on the formula provided in
Section 4(a) above.  The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid prin- cipal
balance of this Note to the date of such notice.
 
(c)       At any time the Company shall have the option to redeem this Note and
pay to the Holder 125% of the unpaid principal amount of this Note, in full. The
Company shall give the Holder 5 days written notice and the Holder during such 5
days shall have the option to convert this Note or any part thereof into shares
of Common Stock at the Conversion Price set forth in paragraph 4(a) of this
Note.  Once the Holder has been paid the redemption amount, the Holder shall
surrender to the Company this Note, accompanied by proper assignment hereof in
blank together with any resolutions of the Company’s board of directors held by
the Holder or its counsel authorizing the issuance of any additional shares and
such resolutions shall be of no fur- ther force or effect.
 
(d)       Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or ex- change of outstanding shares of Common Stock solely into
shares of Common Stock) (each of items (i), (ii) and (iii) being referred to as
a "Sale Event"), then, in each case, the Company shall, upon request of the
Holder, redeem this Note in cash for 150% of the principal amount, plus ac-
crued but unpaid interest through the date of redemption, or at the election of
the Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of ac- crued but unpaid interest) into shares of
Common Stock immediately prior to such Sale Event at the Conversion Price.
 
(e)       In case of any Sale Event in connection with which this Note is not
re- deemed or converted, the Company shall cause effective provision to be made
so that the Holder of this Note shall have the right thereafter, by converting
this Note, to purchase or convert this Note into the kind and number of shares
of stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.
 
 
3

--------------------------------------------------------------------------------

 
 
5.         No provision of this Note shall alter or impair the obligation of the
Com- pany, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.
 
6.         The Company hereby expressly waives demand and presentment for pay-
ment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.
 
7.         The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.
 
8.         If one or more of the following described "Events of Default" shall
occur: (a)The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company and such default
shall not have been cured within five days; or
 
(b)       Any of the material representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter fur- nished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or
 
(c)       The Company shall fail to perform or observe, in any respect, any
material covenant, term, provision, condition, agreement or obligation of the
Company under this Note; or
 
(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trus- tee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a peti- tion
for  bankruptcy relief, consent to the filing of such petition or have filed
against it an invol- untary petition for bankruptcy relief, all under federal or
state laws as applicable; or
 
(e)       A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged with- in thirty (30) days after such appointment; or
 
 
4

--------------------------------------------------------------------------------

 
 
(f)        Any governmental agency or any court of competent jurisdiction at the
in- stance of any governmental agency shall assume custody or control of the
whole or any substan- tial portion of the properties or assets of the Company;
or
 
(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of twenty thousand dollars ($20,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or
 
(h)       Bankruptcy, reorganization, insolvency or liquidation proceedings, or
oth- er proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted voluntarily by or involuntarily against
the Company; or
 
(i)       The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;
 
(j)        If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board; or
 
(j)        The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 4 business days of its
receipt of a Notice of Conversion.
 
Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discre- tion, the Holder may
consider this Note immediately due and payable, without presentment, de- mand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law.  Upon an Event of Default, interest shall be accrue at
a de- fault interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
 
9.         In case any provision of this Note is held by a court of competent
jurisdic- tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad- justed rather than voided, if possible, so that it
is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
10.       Neither this Note nor any term hereof may be amended, waived, dis-
charged or terminated other than by a written instrument signed by the Company
and the Holder.
 
11.       The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issu- er.  Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to al- low
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.
 
12        This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto.  The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York.  This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.
 
13.       The Company will provide New Venture Attorneys, P.C. six (6) signed
and undated resolutions for the issuance of 125,000 shares each (total of
750,000 shares of Com- pany Stock) to be used to secure the conversion
obligations under this Note.  New Venture At- torneys shall hold these
resolutions and will not submit a resolution until (1) such issuance, along with
the number of shares currently held by the Holder would not exceed 4.99% of the
outstand- ing shares and (ii) the Holder notifies the Company that it desires to
have the Company issue the shares to replenish the collateral reserve. The
Holder will send the Company a notice of conver- sion upon every conversion
showing the amount of principal and interest paid down and the number of shares
converted as a result.  Any shares remaining after the amounts due under this
Note has been fully converted will be returned to the Company and any
resolutions of the Com- pany’s board of directors held by New Venture Attorneys
authorizing the issuance of any addi- tional shares will also be returned to the
Company and be of no further force or effect.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly execut- ed by an
officer thereunto duly authorized.
 
Dated: 6/7/11
 

 
PROPELL CORPORATION
         
 
By:
[sig.jpg]      
Title: Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $______ of the above Note
into _____ Shares of Common Stock of Propell Corporation (“Shares”) according
to  the conditions set forth in such Note, as of the date written below.
 
If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 
Date of Conversion:
 
Applicable Conversion Price:
 
Signature:
 

 
[Print Name of Holder and Title of Signer]
 
Address:
 
   

 
SSN or EIN:
 
Shares are to be registered in the following name:
 

 
Name:
 
Address:
 
Tel:
 
Fax:
 
SSN or EIN:
 

 
Shares are to be sent or delivered to the following account:
 
Account Name:
 
Address:
 

 
 
7

--------------------------------------------------------------------------------

 